Fisher, J.,
delivered the opinion of the court.
The complainants as trustees of the president, directors, and company of the Planters’ Bank, filed their bill in the Superior Court of Chancery, for the purpose of enforcing a judgment recovered by the bank in 1848, in the Circuit Court of Hinds county, against the defendants.
A decree was pronounced in favor of the complainants for the amount of the judgment and interest; whereupon an execution issued as at law, and the sheriff received in payment the issues of the Planters’ Bank. A motion was made in the court below to set 'aside this entry of satisfaction, and to have another execution, with a view of collecting par funds, or in other words specie, which motion being overruled, the complainants have prosecuted this appeal.
An effort has been made to show that the suit in favor of the bank was brought on a note for $1000, and proof being made on the trial that the issues of the bank were greatly depreciated, a judgment was rendered for the actual value of the issues of said bank, and not for their nominal value. Hence it is argued, that if the entry should stand upon the execution, the defendants will twice receive the benefit of the depreciation of the bank issues.
If the facts be as alleged by counsel, in regard to the recovery of the judgment in the Circuit Court, that court certainly committed a very gross error; but the complainants only remedy was by appeal or writ of error, and not electing to pursue one or the other of those remedies, the question must be regarded as finally settled, especially as the record does not sustain the statements of counsel. It is certainly too late, for the first time, to attempt to show that the judgment was rendered for the specie value of the Planters’ Bank issues, upon the motion to set aside the entry of satisfaction on the execution, which was issued upon the decree; and especially when such showing has to be made by vague, and indefinite affidavits of some of the jurors, who found the verdict in the Circuit Court.
Under the Statute of 1840, the defendants had the right to pay the judgment in the issues of the bank, and this right has in no manner been impaired by the assignment to the complainants.
Decree affirmed.